DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 9, 10, 12, 14, 16, 21, 23, and 25 are objected to because of the following informalities: 
Regarding claim 9, the recitation of “specific dimension” in lines 17 should instead read --specific dimensions-- since each component has more than one dimension. Also see the related rejection under 35 USC 112(b) below.
Further regarding claim 9, the recitation of “below” in line 18 should instead read --less than-- for consistency with claims 17, 18, and 26-28.
Regarding claims 10, 12, 14, 16, 21, 23, and 25, the recitations of “assembly of according” in their respective lines 1 should instead read --assembly according--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, it recites in lines 12-13 that the assembly “comprises different sections, the different sections consisting of…,” which includes both the terms “comprises” and “consisting.” One is open ended and the other is closed. Therefore, it is unclear whether the sections listed in lines 13-14 are the only sections of the assembly, or whether more section are possible. For purposes of examination, the list of sections will be interpreted as an open ended list, i.e., “comprising.” 
Further regarding claim 9, the recitation of the different sections consisting of “the [interior] of… the distal portion of the tubular shaft… and of the interior of the tubular shaft” in lines 13-14 is unclear because the interiors are recited as different elements but one is apparently part of the other. I.e., does “the interior of the tubular shaft” include “the distal portion of the tubular shaft” or does it refer to portions that exclude the distal portion? For purposes of examination, “the interior of the tubular shaft” will be interpreted as referring to all interior portions of the tubular shaft excluding the distal portion.
Further regarding claim 9, the recitations of “specific dimensions” and “specific dimension” in lines 2 and 17, respectively, are indefinite because the term “specific” is not particular or distinct. I.e., it is unclear what limitation the term “specific” adds to the term “dimension.” The dimensions are not specified. What are they? Which dimensions are relevant? For purposes of examination, it will simply be interpreted that the components have dimensions which result in e.g. a particular sum of flow resistances.
Further regarding claim 9, there is insufficient antecedent basis for the recitation of “the proximal end” in line 25 because the distal region need not necessarily have a proximal end. The same applies to the recitations of “the proximal end” in claim 10 and “the distal end” in claims 11 and 12. 
Regarding claims 13 and 20, with claim 13 as an example, the recitation of the proximal region having a total bending resistance that is defined based on “the tubular extension” makes it unclear what the proximal region is. Based on claim 9 associating the distal region with the core member and the tubular extension, it is unclear how the proximal region also comprises the tubular extension. Applicant’s own Fig. 2 shows that the proximal region C is associated with the tubular shaft 12, and not the tubular extension 16. Therefore, for purposes of examination, the total bending resistance of the proximal region will instead be interpreted as defined by the tubular shaft.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly claims 15, 22, and 24 recite the broad recitations “0.01 to 0.95 Nmm2,” and the claims also recite “0.02 to 0.12 Nmm2,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, the use of the terms “preferably” in these claims makes it unclear whether the associated elements are limiting or merely exemplary. For purposes of examination, the narrower elements have been found.
Claims 10-28 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 17, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0238872 (“Schwager”) in view of US Patent 4,964,409 (“Tremulis”) and US Patent Application Publication 2015/0066131 (“Luong”).
Regarding claim 9, Schwager teaches [a] catheter and guide wire assembly for measurement of blood pressure in a living body (the assembly including a shaft 110 and a wire 130 as shown in Fig. 1. ¶ 0065 describes pressure measurement in a hollow organ), comprising components of specific dimensions (Fig. 1), including a tubular shaft (Fig. 1, proximal portion 111), a tubular extension (Fig. 1, distal portion 115), a helical coil (Fig. 1, wire coil 150), a distal tip (Fig. 1, tip 170) and a core member (Fig. 1, core wire 130), wherein the tubular shaft has an open proximal end (as shown at the left end of Fig. 1. Also see e.g. ¶ 0066, describing introduction of fluid, which requires a proximal opening) and a distal end, the distal end of the tubular shaft being connected to a proximal end of the tubular extension (as shown in Fig. 1 and described in ¶ 0088), the tubular extension having a distal end connected to a proximal end of the 
Schwager does not appear to explicitly teach wherein said catheter and guide wire assembly has an outer diameter of about 0.36 mm. Schwager also does not appear to explicitly teach with the specific dimension of each component, the sum of the flow resistances of said different sections is below about 1.2×106 mm−3, where the flow resistance of the interior of the tubular shaft is calculated as the length of this section divided by the fourth power of the inner diameter of the section and the flow resistances of the interiors of the distal portion of the tubular shaft and the tubular extension, respectively, are calculated as the respective length of the section divided by the fourth power of the respective inner diameter of the section minus 0.7 times the respective outer diameter of the core member in the section. 
Tremulis teaches, in col. 4, lines 41-63, that typical dimensions of an assembly like the one in Schwager include:
length of main tubular shaft: 120 to 160 cm, which includes e.g. 1200 mm;
outer diameter of main tubular shaft: 0.012 to 0.018 inches, which includes e.g. 0.36mm; 

length of tubular extension: 25-45 cm, which includes e.g. 250 mm;
inner diameter of tubular extension: 0.0035 to 0.0085 inches, which includes 0.22 mm; and
core member length: 25 to 45 cm, which includes e.g. 350 mm.
Tremulis does not explicitly teach how much the core member overlaps the distal end of the tubular shaft. However, it is evident from FIG. 1 and from these given dimensions that the overlap is in the range of only a few centimeters. Therefore, it would have been a matter of obvious design choice to use an overlap of the core member with the distal end of the tubular shaft of e.g. 20 mm. Schwager already teaches that the inner diameter of its lumen is constant (¶ 0088) and that it is four times greater than the outer diameter of the core member (¶ 0028). This suggests an outer diameter of the core member: 0.33 mm / 4 = 0.08 mm. Using these dimensions for the assembly of Schwager and calculating the flow resistances as claimed (for the tubular shaft - 1200/(.33)4, for the overlap - 20/(.33-(.7*.08))4, and for the tubular extension - 250/(.22-(.7*.08))4), this gives a value for the sum of flow resistances of 0.45x106 mm-3. Note that increasing the amount of overlap of the core member with the distal end of the tubular shaft, as a matter of routine optimization to adjust the flexibility of the section (see ¶ 0016 of Schwager, describing the ability to specifically tailor the elasticity of this portion to improve the insertability and controllability of the guide wire), would not significantly increase the flow resistance based on the given formulas, even if the length of overlap was almost the entire length of the core member. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensions taught by Tremulis for the assembly of Schwager, since they are typical dimensions that would allow the assembly to be used for coronary applications (Tremulis: col. 4, lines 41-44).
Schwager-Tremulis does not appear to explicitly teach wherein the proximal end of the distal region has a total bending resistance, defined as the sum of the products of modulus of elasticity and moment of inertia of the core member and the tubular extension, of 3 to 13 Nmm2 (although ¶ 0016 of Schwager does describe the ability to specifically tailor the elasticity of this portion to improve the insertability and controllability of the guide wire).
2 in zone 4, the zone where the tube and the wire overlap).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bending resistance taught by Luong for the proximal end of the distal region of the combination, so that the assembly would be sufficiently flexible for navigation in the tortuous distal portion of the internal carotid artery (Luong: ¶ 0504).
Regarding claim 10, Schwager-Tremulis-Luong teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis-Luong further teaches wherein the proximal end of the distal region has a total bending resistance of 5 to 8 Nmm2 (as above, Luong teaches a total bending resistance of 5 Nmm2).
Regarding claims 11 and 12, Schwager-Tremulis-Luong teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis-Luong further teaches wherein the distal end of the distal region has a total bending resistance, defined as the sum of the products of modulus of elasticity and moment of inertia of the core member and the tubular extension, of 0.95 to 6 Nmm2, wherein the distal end of the distal region has a total bending resistance of 1 to 3 Nmm2 (as shown in Schwager and Tremulis, the inner core member is tapered at the distal end of the distal region, leading to a total bending resistance that is less than the total bending resistance of the proximal end of the distal region. Because the proximal end has a total bending resistance of 5 Nmm2, the distal end has a proportionally lower total bending resistance of e.g. 3 Nmm2. Further, the flexibilities/elasticities of different regions of the guidewire are known results-effective variables because they can be changed as desired to balance e.g. pushability and insertability with the need to access and navigate narrow and curved vessel profiles (Schwager: ¶¶s 0002 and 0016). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a total bending resistance of e.g. 3 Nmm2 for the distal end of the distal region of the assembly, since it has been held that where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 17 and 18, Schwager-Tremulis-Luong teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis-Luong further teaches wherein the sum of the flow resistances is less than about 1.0×106 mm−3, wherein the sum of the flow resistances is less than about 0.7×106 mm−3 (as above, the sum of flow resistances is 0.45x106 mm-3).
Regarding claim 26, Schwager-Tremulis-Luong teaches all the features with respect to claim 11, as outlined above. Schwager-Tremulis-Luong further teaches wherein the sum of the flow resistances is less than about 1.0×106 mm−3 (as above, the sum of flow resistances is 0.45x106 mm-3).

Claims 13, 14, 20, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager-Tremulis-Luong in view of US Patent Application Publication 2016/0158502 (“Kume”).
Regarding claims 13 and 14, Schwager-Tremulis-Luong teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis-Luong does not appear to explicitly teach wherein the proximal region has a total bending resistance, defined as the sum of the product of modulus of elasticity and moment of inertia of the tubular extension, of 65 to 124 Nmm2, wherein the proximal region has a total bending resistance of 95 to 110 Nmm2 (although as described in ¶ 0087 of Schwager, because of the choice of material for the proximal portion 111, it is less elastic than the distal portion 115 and therefore has a greater bending resistance).
Kume teaches a sheath whose distalmost section has a flexural stiffness in the range of 50 to 300 Nmm2 and is able to traverse the common carotid artery (i.e., a region that is not the most narrow or tortuous) (¶ 0047).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a total bending resistance for the proximal region of the combination of e.g. 100 Nmm2, as in Kume, for the purpose of achieving the desired balance between stiffness and flexibility along different regions of the guidewire (Schwager: ¶ 0002, having a stiffer proximal region so that there is sufficient pushability; Kume: ¶ 0047, sufficient flexibility for the particular location, while still being pushable). Further, the flexibilities/elasticities of different regions of the guidewire are known prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a total bending resistance of e.g. 100 Nmm2 for the proximal region of the assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 20 and 21, Schwager-Tremulis-Luong teaches all the features with respect to claim 11, as outlined above. Schwager-Tremulis-Luong does not appear to explicitly teach wherein the proximal region has a total bending resistance, defined as the sum of the product of modulus of elasticity and moment of inertia of the tubular extension, of 65 to 124 Nmm2, wherein the proximal region has a total bending resistance of 95 to 110 Nmm2 (although as described in ¶ 0087 of Schwager, because of the choice of material for the proximal portion 111, it is less elastic than the distal portion 115 and therefore has a greater bending resistance).
Kume teaches a sheath whose distalmost section has a flexural stiffness in the range of 50 to 300 Nmm2 and is able to traverse the common carotid artery (i.e., a region that is not the most narrow or tortuous) (¶ 0047).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a total bending resistance for the proximal region of the combination of e.g. 100 Nmm2, as in Kume, for the purpose of achieving the desired balance between stiffness and flexibility along different regions of the guidewire (Schwager: ¶ 0002, having a stiffer proximal region so that there is sufficient pushability; Kume: ¶ 0047, sufficient flexibility for the particular location, while still being pushable). Further, the flexibilities/elasticities of different regions of the guidewire are known results-effective variables because they can be changed as desired to balance e.g. pushability and insertability with the need to access and navigate narrow and curved vessel profiles (Schwager: ¶¶s 0002 and 0016). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a total bending resistance of e.g. 100 Nmm2 for the proximal region of the assembly, since it has been held that where the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 27, Schwager-Tremulis-Luong-Kume teaches all the features with respect to claim 13, as outlined above. Schwager-Tremulis-Luong-Kume further teaches wherein the sum of the flow resistances is less than about 1.0×106 mm−3 (as above, the sum of flow resistances is 0.45x106 mm-3).

Claims 15, 16, 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager-Tremulis-Luong in view of US Patent Application Publication 2003/0100847 (“D’Aquanni”).
Regarding claims 15 and 16, Schwager-Tremulis-Luong teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis-Luong does not appear to explicitly teach wherein the middle of the tip region has a bending resistance, defined as the product of modulus of elasticity and moment of inertia of the core member, of preferably 0.01 to 0.95 Nmm2, or even more preferably 0.02 to 0.12 Nmm2, wherein the middle of the tip region has a bending resistance of 0.02 to 0.12 Nmm2.
D’Aquanni teaches that the bending stiffness of a section having a coil and a narrow wire (¶ 0055 describes section 1 as comprising proximal portion 18 and core paddle 17, which are shown in Fig. 1 as in the “middle of a tip region”) is 2.04x10-3 Ncm2, which corresponds to 0.204 Nmm2 (¶ 0054).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bending resistance for the middle of the tip region of the combination of e.g. 0.204 Nmm2, as in D’Aquanni, for the purpose of achieving the desired balance between stiffness and flexibility along different regions of the guidewire (Schwager: ¶ 0002, having a flexible and thin distal end to be able to follow narrow and curved vessel profiles; D’Aquanni: ¶ 0006, flexible but strong enough to avoid prolapse). Further, the flexibilities/elasticities of different regions of the guidewire are known results-effective variables because they can be changed as desired to balance e.g. pushability and insertability with the need to access and navigate narrow and curved vessel profiles (Schwager: ¶¶s 0002 and 0016). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bending resistance of e.g. 0.12 Nmm2 for the middle of the tip region of the assembly, since it has been held that where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 22 and 23, Schwager-Tremulis-Luong teaches all the features with respect to claim 11, as outlined above. Schwager-Tremulis-Luong does not appear to explicitly teach wherein the middle of the tip region has a bending resistance, defined as the product of modulus of elasticity and moment of inertia of the core member, of preferably 0.01 to 0.95 Nmm2, or even more preferably 0.02 to 0.12 Nmm2, wherein the middle of the tip region has a bending resistance of 0.02 to 0.12 Nmm2.
D’Aquanni teaches that the bending stiffness of a section having a coil and a narrow wire (¶ 0055 describes section 1 as comprising proximal portion 18 and core paddle 17, which are shown in Fig. 1 as in the “middle of a tip region”) is 2.04x10-3 Ncm2, which corresponds to 0.204 Nmm2 (¶ 0054).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bending resistance for the middle of the tip region of the combination of e.g. 0.204 Nmm2, as in D’Aquanni, for the purpose of achieving the desired balance between stiffness and flexibility along different regions of the guidewire (Schwager: ¶ 0002, having a flexible and thin distal end to be able to follow narrow and curved vessel profiles; D’Aquanni: ¶ 0006, flexible but strong enough to avoid prolapse). Further, the flexibilities/elasticities of different regions of the guidewire are known results-effective variables because they can be changed as desired to balance e.g. pushability and insertability with the need to access and navigate narrow and curved vessel profiles (Schwager: ¶¶s 0002 and 0016). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bending resistance of e.g. 0.12 Nmm2 for the middle of the tip region of the assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, Schwager-Tremulis-Luong-D’Aquanni teaches all the features with respect to claim 15, as outlined above. Schwager-Tremulis-Luong-D’Aquanni further teaches wherein the sum of the flow resistances is less than about 1.0×106 mm−3 (as above, the sum of flow resistances is 0.45x106 mm-3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager-Tremulis-Luong in view of International Application Publication WO 2009/120679 (“Robinson”).
Regarding claim 19, Schwager-Tremulis-Luong teaches all the features with respect to claim 9, as outlined above. Schwager-Tremulis-Luong does not appear to explicitly teach wherein the inner lumen has walls which have an anti-thrombogenic surface.
Robinson teaches a catheter device coated on its interior surface with an anti-thrombogenic agent (¶ 0010). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the inner lumen walls of the assembly of the combination with an anti-thrombogenic agent, as in Robinson, for the purpose of helping to avoid thrombosis and the development of embolisms, thereby increasing safety for the patient (Robinson: ¶¶s 0004-0006).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager-Tremulis-Luong-Kume in view of D’Aquanni.
Regarding claims 24 and 25, Schwager-Tremulis-Luong-Kume teaches all the features with respect to claim 13, as outlined above. Schwager-Tremulis-Luong-Kume does not appear to explicitly teach wherein the middle of the tip region has a bending resistance, defined as the product of modulus of elasticity and moment of inertia of the core member, of preferably 0.01 to 0.95 Nmm2, or even more preferably 0.02 to 0.12 Nmm2, wherein the middle of the tip region has a bending resistance of 0.02 to 0.12 Nmm2.
D’Aquanni teaches that the bending stiffness of a section having a coil and a narrow wire (¶ 0055 describes section 1 as comprising proximal portion 18 and core paddle 17, which are shown in Fig. 1 as in the “middle of a tip region”) is 2.04x10-3 Ncm2, which corresponds to 0.204 Nmm2 (¶ 0054).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bending resistance for the middle of the tip region of the combination of e.g. 0.204 Nmm2, as in D’Aquanni, for the purpose of achieving the desired balance between stiffness and flexibility along different regions of the guidewire (Schwager: ¶ 0002, having a flexible and thin distal end to be able to follow narrow and curved vessel profiles; D’Aquanni: ¶ 0006, prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bending resistance of e.g. 0.12 Nmm2 for the middle of the tip region of the assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791